Citation Nr: 0204325	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  94-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service-connection for irregular lung 
expansion, blood abnormalities, gastrointestinal problems, 
skin rashes and joint pain due to undiagnosed illness.  

2.  Entitlement to service-connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service-connection for lumbosacral strain.  

4.  Entitlement to service-connection for flat feet.  

5.  Entitlement to service-connection for cervical strain.  

6.  Entitlement to service-connection for a left leg 
disability.  

(The issue of entitlement to service-connection for a right 
eye disorder will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from December 1986 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from several rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Atlanta, 
Georgia.  In June 1993 the RO denied the veteran's claims of 
entitlement to service-connection for pes planus, a back 
disorder and a left leg disorder.  The veteran's claims of 
entitlement to service-connection for irregular lung 
expansion, blood abnormalities, gastrointestinal problems, 
skin rashes and joint pain due to undiagnosed illness, a 
right eye injury and PTSD were denied in a November 1995 
rating decision.  

The Board is undertaking additional development on the issue 
of entitlement to service-connection for a right eye disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from irregular lung expansion, blood 
abnormalities, gastrointestinal problems, skin rashes and 
joint pain which can be related to his period of service or 
to an undiagnosed illness.  

2.  While serving on active duty in the military, the veteran 
had a tour of duty in Southwest Asia theater of operations 
from July 21, 1991 to October 7, 1991, during the Persian 
Gulf War but there is no indication that he actually engaged 
in combat against enemy forces while there.  

3.  The stressors alleged by the veteran are currently 
unverifiable, irrespective of whether he has PTSD.

4.  There is no probative medical nexus evidence of record 
causally or otherwise etiologically linking the veteran's 
lumbosacral strain to his service in the military.  

5.  A physician who examined the veteran in October 1986, for 
enlistment into the military, observed that he had mild, 
first degree, bilateral flat feet which was asymptomatic and 
not considered to be disqualifying.

6.  The medical evidence of record does not show permanent 
increase in the severity of the flat feet during service.  

7.  There is no probative medical nexus evidence of record 
etiologically linking the veteran's cervical strain to his 
service in the military.  

8.  The veteran does not currently have a left leg 
disability.  

CONCLUSIONS OF LAW

1.  Irregular lung expansion, blood abnormalities, 
gastrointestinal problems, skin rashes and joint pain due to 
undiagnosed illness were not incurred in or aggravated by 
service, nor may they be related to service in the Persian 
Gulf.  38 U.S.C.A. §§ 1101, 1110, 1117, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.317 (2001).  

2.  The criteria for service-connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.303, 
3.304 (2001).

3.  The veteran does not have lumbosacral strain as a 
residual of a disease or injury incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2001).  

4.  The veteran's bilateral flat feet was not incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5100, 5102, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).

5.  Cervical strain was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2001).  

6.  A left leg disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 5107(b) (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The June 1993 and November 1995 rating decisions, the July 
1993 and September 1996 Statement of the Case, as well as the 
July 1998 and October 2001 Supplemental Statement of the Case 
informed the veteran of the evidence needed to substantiate 
the claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
was afforded VA general medical examinations in September 
1992, August 1993 and February 1995; orthopedic examination 
in October 1992; mental disorders examinations in September 
1993, November 1994 and March 1998; alimentary appendages, 
peripheral nerves and spine examination in February 1994; 
optical examinations in December 1994 and March 1998; and 
bone and skin examination in March 1998.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  


Service-Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2001).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v.  
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Undiagnosed Illness  

The Secretary may pay compensation to a Persian Gulf veteran 
with a qualifying chronic disability that became manifest: 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).  For 
purposes of this subsection, the term 'qualifying chronic 
disability' means a chronic disability resulting from any of 
the following (or any combination of any of the following): 
An undiagnosed illness; A medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  38 U.S.C. § 1117 as 
amended by § 202 of HR 1291, Public Law 107-103, 115 Stat. 
976 (2001); 38 C.F.R. § 3.317(a)(1), (2), (3).  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include 
the following: (1) Fatigue; (2) Unexplained rashes or other 
dermatological signs or symptoms; (3) Headache; (4) Muscle 
pain; (5) Joint pain; (6) Neurological signs and symptoms; 
(7) Neuropsychological signs or symptoms; (8) Signs or 
symptoms involving the upper or lower respiratory system; (9) 
Sleep disturbances; (10) Gastrointestinal signs or symptoms; 
(11) Cardiovascular signs or symptoms; (12) Abnormal weight 
loss; (13) Menstrual disorders.  38 U.S.C. § 1117 as amended 
by § 202 of HR 1291, Public Law 107-103, 115 Stat. 976 
(2001); 38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

As an initial matter, the Board notes that the veteran's 
Personnel Qualifications Record confirms that he served in 
the Southwest Asia theater of operations from July 21, 1991 
to October 7, 1991, during the Persian Gulf War.  So he had 
the requisite service during the time in question.  He 
alleges that he has experienced irregular lung expansion, 
blood abnormalities, gastrointestinal problems, skin rashes 
and joint pain ever since, thereby warranting service-
connection for undiagnosed illness.  

Service medical records do not show that the veteran was seen 
for irregular lung expansion, blood abnormalities or a skin 
rash.  He was seen for a neck injury in February 1989.  In 
November 1991 the veteran was seen for low back pain 
radiating to his legs.  The diagnosis was gastroenteritis in 
January 1992.  

The October 1992 VA examination diagnoses were 
lymphadenopathy, etiology undetermined, hepatic dysfunction, 
etiology undetermined, and monocytosis and eosinophilia.  The 
October 1993 VA examination diagnoses included functional 
gastrointestinal disorder, no evidence of present pulmonary 
disorder, mild leukopenia with monocytosis and eosinophilia, 
etiology undetermined.  The February 1994 diagnoses included 
monocytosis and no evidence of hepatic dysfunction at the 
time.  At the February 1995 VA examination upper 
gastrointestinal pathology was not found clinically.  The 
diagnoses included arthralgia of multiple joints with no 
objective clinical findings, a skin condition was not found.  

At the March 1998 VA examination, regarding the lung 
disability, on clinical examination normal medical 
examination.  Old pleural disease and good lung function were 
noted.  The only skin disorder identified was plantar 
keratoderma secondary to chronic fungal infection of the feet 
with onychomycosis.  The Board notes that the veteran is 
already service-connected for status post removal of toenails 
and fungal infection of both feet.  

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence is against service-
connection for irregular lung expansion, blood abnormalities, 
gastrointestinal problems, skin rashes and joint pain.  We 
note that the evidence of record fails to disclose the 
presence of a disability, diagnosed or undiagnosed, 
manifested by irregular lung expansion, blood abnormalities, 
gastrointestinal problems, skin rashes or joint pain.  Absent 
objective indications of chronic disability, either in the 
form of objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification, service connection under 38 C.F.R. 
§ 3.317 (undiagnosed illnesses) is not warranted.  

Similarly, absent evidence of any current disability, service 
connection is not warranted on a direct basis for irregular 
lung expansion, blood abnormalities, gastrointestinal 
problems, skin rashes and joint pain.  

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991 & Supp 2001); 
38 C.F.R. § 3.102 (2001).  

PTSD  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, however-to support a 
diagnosis of PTSD-will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The veteran's Personnel Qualifications Record confirms that 
he served in the Southwest Asia Theater of operations.  His 
Department of Defense Form 214 (DD Form 214), shows that his 
primary military occupational specialty (MOS) during service 
was medical specialist and that he received the National 
Defense Service Medal, Army Occupation Medal, Army Service 
Ribbon / Southwest Asia Service Medal with Bronze Star.  
Unfortunately though, none of those medals or commendations 
are recognized by VA as indicative of combat, per se. See, 
e.g., VAOPGCPREC 12-99 (October 18, 1999); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (a mere presence in a 
combat zone is not sufficient to show that a veteran actually 
engaged in combat with enemy forces).  And none of the other 
records concerning the veteran's military service confirms 
that he actually had combat, either, so his alleged stressors 
must be independently verified.

In order to independently verify his alleged stressors, the 
RO sent the veteran a letter in July 1993 requesting very 
specific information and details concerning them-such as his 
specific unit assignment when the purported incidents 
occurred, any special duty assignments, the approximate dates 
of the incidents, a full description of them (including the 
names and any additional identifying information of others 
involved), and some indication of those who were wounded, 
etc.  The RO also reiterated that he needed to be very 
specific and detailed when providing this evidence so there 
would be sufficient information to independently corroborate 
the alleged events in question.  The United States Court of 
Appeals for Veterans Claims (Court) has held that requesting 
this type of information from a veteran does not impose an 
impossible or onerous burden, and that the duty to assist him 
in fully developing the evidence pertinent to his claim is 
not a "one-way street."  See Wood, 1 Vet. App. at 193.  
Rather, he is obliged to comply with VA's efforts to help him 
fully develop the evidence concerning his claim.  

In August 1993 the veteran wrote that he was deployed to 
Silopi, Turkey on the 21st of July 1991.  His first stressful 
event was small arms fire overhead at their campsite.  This 
would be persistent throughout his tour.  The veteran 
indicated that he worked in the hospital with the Air Force.  
Many of their patients were seriously wounded and suffered 
bone deformities and various diseases from hepatitis, polio, 
measles, etc.  The veteran wrote that it was stressful 
working in that environment under adverse conditions.  
Consequently, his alleged stressors are currently 
"unverifiable" because he has not provided sufficient 
information (i.e., the who, what, when and where facts) 
needed to permit a meaningful search by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)- 
which formerly was called the U.S. Army and Joint Services 
Environmental Support Group (ESG)-or by the National Archives 
and Records Administration (NARA) and the National Personnel 
Records Center (NPRC).  See VA Adjudication Procedure Manual 
M21-1, Part VI, paragraph 7.46 (now included in Manual M21-1 
in Part IV, Paragraph 11.38(f) (Change 61, September 12, 
1997) and in Part III, Paragraph 5.14(b) (Change 49, February 
20, 1996).  And furthermore, this is totally irrespective of 
any current diagnosis of PTSD.  So inasmuch as there is no 
such confirmation in this case, even considering the evidence 
in a light most favorable to him, his claim must be denied.  
See Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997).

The Board notes that substantive changes were made by 
regulatory amendments, effective November 7, 1996, to the 
schedular criteria for evaluating psychiatric disorders, as 
defined in 38 C.F.R. §§ 4.125-4.132 (1999).  See 61 Fed. Reg. 
52,695-52,702 (1996).  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  In Cohen v. Brown, 10 Vet. App. 128, 
139 (1997), it was held that the regulatory changes 
referenced above adopted the criteria contained in Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition, 
(DSM-IV) of the American Psychiatric Association, for the 
diagnosis of PTSD.  These criteria subjectively looked to the 
susceptibility of the individual to the claimed (and 
verified) stressors necessary to support a diagnosis of PTSD.  
This constitutes a liberalization of the prior DSM-III-R 
standards requiring an "event that is outside the range of 
usual human experience and that would be markedly distressing 
to almost anyone."  Cohen, at 140-144, citing Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993); 38 CFR §§ 4.125, 4.126; 
DSM, 3rd. Edition, Revised 1987 (DSM-III-R).  No supplemental 
statement of the case or other communication from the RO has 
notified the veteran or his representative of these 
regulatory amendments.

Before entering an order denying the veteran's PTSD claim, 
therefore, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the RO would prejudice the veteran in the course of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
doing so, it must apply the binding precedent opinion of 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992); 38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 19.5 (2001).  That opinion 
observes whether the Board is required to remand a case "to 
cure a deficiency in the statement of the case "depends" on 
the circumstances of the individual case."  VAOPGCPREC 16-92, 
para. 19.  If the Board can fairly conclude that the veteran 
has not been prejudiced by omission from the supplemental 
statement of the case of a pertinent regulatory citation, it 
may properly render a decision.  Bernard at 394, citing 
VAOPGCPREC 6092; 38 U.S.C.A. § 7261(b) (West 1991); Thompson 
v. Derwinski, 1 Vet. App. 251 (1991).

Because the Board's decision to deny service connection for 
PTSD is based on the veteran's failure to provide sufficient 
information with which to verify his alleged stressors it 
would not be changed by application of the adopted DSM-IV 
criteria as such criteria requires verified stressors.  
Accordingly, the Board finds that it's rendering of a 
decision on this issue will not prejudice the veteran, and 
there is no requirement to remand this case to the RO for 
additional consideration.

Lumbosacral Strain and a Left Leg Disability 

The veteran alleges that he has lumbosacral strain as a 
result of an epidural shot given when he was having surgery 
on his feet.  He claims that he has had back pain ever since 
having the epidural shot.  The veteran contends that the pain 
from his back radiates down to his left leg.  

The service medical records show that the veteran was seen 
for low back pain radiating to his legs in November 1991.  
The diagnosis was musculoskeletal back strain.  

The October 1992 VA orthopedic and general medical 
examination reports do not provide a diagnosis regarding the 
veteran's lumbar spine.  The February 1994 VA examination 
diagnosis was intermittent lumbosacral strain syndrome.  The 
examiner commented that it was difficult to relate the 
current complaints to the spinal anesthesia that the veteran 
had in 1991.  The November 1994 VA radiology report revealed 
compression of the inferior endplates of L2-L5.  The February 
1995 general medical examination diagnoses included 
arthralgia of multiple joints, with no objective clinical 
findings.  The March 1998 VA bone examination diagnoses were 
lumbosacral strain and normal examination of the left leg.  

Consequently, although the VA examiners confirmed that the 
veteran has lumbosacral strain, they did not in turn link the 
current disability to service-which is a prerequisite to 
granting service connection.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  See also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In the absence of competent medical evidence of any left leg 
pathology during service or for many years thereafter, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for a left leg 
disability.  

Lastly, since the veteran does not allege that he sustained 
any of the injuries at issue in combat, the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not apply.  
But the Board notes additionally, however, that even if they 
did, this still would not obviate the need for him to submit 
competent medical evidence linking his current disabilities 
to service.  Cf. Kessel v. West, 13 Vet. App. 9 (1999).

Inasmuch as the preponderance of the evidence is against the 
veteran's claims, the benefit-of-the-doubt doctrine does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Flat Feet 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.306(a) (2001).  This includes 
medical facts and principles, which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306(b) (2001).

A physician who examined the veteran in October 1986, for 
enlistment into the military, observed that he had mild, 
first degree, bilateral flat feet which was asymptomatic and 
not considered to be disqualifying.  He began serving on 
active duty in the military in December 1986.  The service-
medical records do not show any complaints of or treatment 
for flat feet.  In November 1992 the veteran reported 
tendonitis especially in cold weather.  At the December 1992 
VA orthopedic examination the diagnosis was pes planus 
deformity, no other abnormalities of the foot from an 
orthopedic point of view could be detected at that time.  

The December 1994 radiology report revealed minimal 
degenerative changes at the right 2nd metatarsal phalangeal 
joint.  Otherwise the study was normal.  The March 1998 VA 
examination diagnoses included bilateral pes planus 
deformity.  

The veteran alleges that, although he had a pre-existing 
bilateral flat feet deformity when he entered the military, 
it nonetheless became appreciably worse while he was on 
active duty-thereby still warranting service-connection on 
the basis of aggravation.  But the medical and other evidence 
of record does not indicate that his bilateral flat feet 
deformity increased in severity during service beyond its 
natural progression, so his claim must be denied.  

Although only described as asymptomatic and not considered to 
be disqualifying, it was nevertheless obvious during the 
veterans' October 1986 military enlistment examination that 
he had a pre-existing bilateral flat feet deformity-in fact, 
a first degree one.  So there was no "presumption of 
soundness" at the time of his entrance into the military- 
which, in turn, means that he can only prevail if his pre-
existing disability became appreciably worse during service 
beyond its natural progression.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); see also Akins v. Derwinski, 1 Vet. App. 
228 (1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991); Doran 
v. Brown, 6 Vet. App. 283, 286 (1994); Miller v. West, 11 
Vet. App. 345 (1998); Browder v. Derwinski, 1 Vet. App. 204 
(1991); Lapaosky v. Brown, 4 Vet. App. 331 (1993).

Since the medical and other evidence of record is not evenly 
balanced for and against the claim, on the issue of 
aggravation, the benefit-of-the-doubt rule does not apply.  
Rather, the preponderance of the evidence is against the 
claim, so service-connection is not warranted.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Cervical Strain 

Service medical records show that the veteran was seen for a 
neck injury in February 1989.  The radiology report was 
negative.  

In November 1992 the veteran reported that he injured his 
neck while performing maintenance on a battery in a vehicle 
and that he still had problems with his neck.  The March 1998 
VA examination diagnoses included cervical strain.  

The medical evidence of record does not show a nexus or link 
between the veteran's in-service neck injury and his current 
cervical strain.  See Boyer, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
See also Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard, 13 
Vet. App. 546, 548 (2000); Collaro, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas, 3 Vet. App. 542, 548 (1992).  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service-connection for 
cervical strain, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55 (1990); 
Alemany, 9 Vet. App. 518, 519 (1996).  



ORDER

Service-connection for irregular lung expansion, blood 
abnormalities, gastrointestinal problems, skin rashes and 
joint pain due to undiagnosed illness and on a direct basis 
is denied.  

Service-connection for PTSD is denied.

Service-connection for lumbosacral strain is denied.

Service-connection for flat feet is denied.  

Service-connection for cervical strain is denied.  

Service-connection for a left leg disability is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

